Case: 21-40247        Document: 00516531890        Page: 1   Date Filed: 11/02/2022




             United States Court of Appeals
                  for the Fifth Circuit                         United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                November 2, 2022
                                    No. 21-40247                    Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                        versus

   Nonami Palomares,

                                                         Defendant—Appellant.


                     Appeal from the United States District Court
                         for the Southern District of Texas
                               USDC No. 20-CR-1355


   Before Jolly, Willett, and Oldham, Circuit Judges.
   E. Grady Jolly, Circuit Judge:
           The district court sentenced appellant Nonami Palomares to a 120-
   month “mandatory minimum” sentence for smuggling heroin. She argues
   the district court erred because 18 U.S.C. § 3553(f ), more commonly referred
   to as the First Step Act’s “safety valve” provision, exempts drug offenders
   like Palomares, with sufficiently minor criminal histories from mandatory
   minimum sentences.
           The relevant part of the statute states that criminal defendants are
   eligible for relief only if:
Case: 21-40247         Document: 00516531890               Page: 2       Date Filed: 11/02/2022




                                           No. 21-40247


               (1) the defendant does not have—
                    (A) more than 4 criminal history points, excluding any criminal
                    history points resulting from a 1-point offense, as determined
                    under the sentencing guidelines;
                    (B) a prior 3-point offense, as determined under the sentencing
                    guidelines; and
                    (C) a prior 2-point violent offense, as determined under the
                    sentencing guidelines[.]
   18 U.S.C. § 3553(f)(1). Palomares argues that she was eligible for relief
   because her criminal history only ran afoul of sub-section (B)—she had a
   prior 3-point offense. Because the statute uses the word “and,” she argues
   that she would only be ineligible if her criminal history satisfied sub-sections
   (A), (B), and (C). The Government disagrees, arguing that defendants who
   run afoul of any one of the three requirements are not entitled to relief. 1
           The First Step Act’s structure is perplexing. It opens with a negative
   prefatory phrase coupled with an em-dash (“does not have—”) followed by
   a conjunctive list (A, B, and C). But we conclude that the statute’s
   uncommon structure holds the key to unlocking its meaning. We agree with
   the Eighth Circuit that Congress’s use of an em-dash following “does not
   have” is best interpreted to “distribute” that phrase to each following



           1
             A circuit split has emerged over this issue. Compare United States v. Lopez, 998
   F.3d 431, 441 n.11 (9th Cir. 2021) (rejecting the “distributive” reading as “quixotic”), with
   United States v. Pulsifer, 39 F.4th 1018, 1022 (8th Cir. 2022) (concluding that the
   introductory phrase “does not have” found in § 3553(f)(1) “distributes” across each
   statutory condition in § 3553(f)(1)(A)–(C)), and United States v. Pace, 48 F.4th 741, 754
   (7th Cir. 2022) (holding that § 3553(f)(1) is to be read disjunctively). See also United States
   v. Garcon, 23 F.4th 1334 (11th Cir. 2022) (granting rehearing en banc in a case involving the
   interpretation of 18 U.S.C. § 3553(f)(1)).




                                                 2
Case: 21-40247      Document: 00516531890           Page: 3   Date Filed: 11/02/2022




                                     No. 21-40247


   subsection. To be eligible for safety valve relief, a defendant must show that
   she does not have more than 4 criminal history points, does not have a 3-point
   offense, and does not have a 2-point violent offense. Because Palomares had
   a previous 3-point offense, she is ineligible for safety valve relief. We
   AFFIRM.

                                           I.
          Nonami Palomares pleaded guilty to possession with intent to
   distribute one kilogram or more of a mixture or substance containing a
   detectable amount of heroin in violation of 21 U.S.C. § 841(a)(1) and
   (b)(1)(A) and 18 U.S.C. § 2. This offense carries a 10-year mandatory
   minimum sentence, with a maximum sentence of life imprisonment. 21
   U.S.C. § 841(a)(1), (b)(1)(A); 18 U.S.C. § 2. The Presentence Investigation
   Report (PSR) calculated the advisory imprisonment range as 135 to 168
   months, or if Palomares received a three-point reduction for acceptance of
   responsibility, 97 to 121 months. But because of the mandatory minimum, the
   PSR elevated its calculated guideline range to 120 to 121 months.
          Palomares objected to the PSR, arguing that she was eligible for relief
   under the safety valve. In particular, she argued that a plain reading of
   § 3553(f)(1) only requires mandatory minimum sentences for defendants
   whose history meets all three disqualifying criteria listed in subsections (A)–
   (C)—not just one. And because only one of the disqualifying criteria applied
   to her, she argued that she was eligible for relief.
          The district court overruled her objection. While the district court
   conceded that there was no controlling authority on this question, it agreed
   with the Government’s position that any of the disqualifying criteria in
   § 3553(f)(1) would render a defendant ineligible for safety valve relief. The
   district court granted Palomares a three-point reduction for acceptance of
   responsibility, agreed with the PSR’s calculation of the applicable guideline




                                           3
Case: 21-40247      Document: 00516531890           Page: 4    Date Filed: 11/02/2022




                                     No. 21-40247


   range of 120 to 121 months’ imprisonment, and sentenced Palomares to 120
   months of imprisonment. Palomares timely appealed.

                                         II.
                                          A.
          We begin, as always, with the text of the statute. See In re DeBerry, 945
   F.3d 943, 947 (5th Cir. 2019) (“In matters of statutory interpretation, text is
   always the alpha.”). But “we do not look at a word or a phrase in isolation.
   The meaning of a statutory provision ‘is often clarified by the remainder of
   the statutory scheme . . . .’” Ramos-Portillo v. Barr, 919 F.3d 955, 960 (5th
   Cir. 2019) (quoting Util. Air Regul. Grp. v. E.P.A., 573 U.S. 302, 321 (2014)).
   “We consider the text holistically, accounting for the ‘full text, language as
   well as punctuation, structure, and subject matter.’” Elgin Nursing & Rehab.
   Ctr. v. U.S. Dep’t of Health & Hum. Servs., 718 F.3d 488, 494 (5th Cir. 2013)
   (quoting U.S. Nat’l Bank of Or. v. Indep. Ins. Agents of Am., Inc., 508 U.S. 439,
   455 (1993)).
          The ordinary meaning of “and,” which § 3553(f)(1) uses to join the
   three subsections, is conjunctive. See, e.g., Antonin Scalia & Bryan
   A. Garner, Reading Law: The Interpretation of Legal
   Texts 116–25 (2012). “Or” is disjunctive. Conjunctive/disjunctive canon,
   Black’s Law Dictionary (10th ed. 2014) (“[I]n a legal instrument,
   and joins a conjunctive list to combine items, while or joins a disjunctive list
   to create alternatives.”). Palomares points to this straightforward linguistic
   rule and insists that because Congress used the word “and,” the government
   would need to prove that her criminal history included all the sub-sections,
   (A), (B), and (C). Or stated differently, because her criminal history only
   included (B), she is eligible for this sentencing relief. We cannot agree.
          “Authorities agree that when used as a conjunctive, the word “and”
   has “a distributive (or several) sense as well as a joint sense.” Bryan A.




                                          4
Case: 21-40247       Document: 00516531890          Page: 5    Date Filed: 11/02/2022




                                     No. 21-40247


   Garner, Garner’s Dictionary of Legal Usage 639 (3d ed.
   2011). That is, the phrase “A and B” could mean “A and B, jointly or
   severally.” Id.
                  As applied to § 3553(f)(1), a “joint” sense of
                  “and” would mean that a defendant is eligible
                  for relief unless the court finds that he does not
                  jointly have all three elements listed in (A), (B),
                  and (C). The “distributive” sense of the word
                  would mean that the requirement that a
                  defendant “does not have” certain elements of
                  criminal history is distributed across the three
                  subsections, and a defendant is ineligible if he
                  fails any one of the three conditions.
   United States v. Pulsifer, 39 F.4th 1018, 1021 (8th Cir. 2022). To determine
   whether “and” is used in a “joint” sense or a “distributive” sense in
   § 3553(f)(1), we must look to the context of the statute itself. In different
   words, the words here preceding the em-dash apply to each of the conditions
   that follow.
          Section 3553(f)(1) uses an em-dash preceding a list, with each item set
   off by semi-colons. To be eligible for safety valve relief the defendant must
   show that she:
          (1) . . . does not have—
                  (A) more than 4 criminal history points, excluding any criminal
                  history points resulting from a 1-point offense, as determined
                  under the sentencing guidelines;
                  (B) a prior 3-point offense, as determined under the sentencing
                  guidelines; and
                  (C) a prior 2-point violent offense, as determined under the
                  sentencing guidelines[.]




                                          5
Case: 21-40247      Document: 00516531890           Page: 6    Date Filed: 11/02/2022




                                     No. 21-40247


   18 U.S.C. § 3553(f)(1)(A)–(C). This structure, utilizing a negative preceding
   an em-dash followed by a conjunctive list, makes it likely that the phrase
   “does not have” independently applies to each item in the list (does not have
   (A), does not have (B), and does not have (C)). See Carroll v. Trump, 498 F.
   Supp. 3d 422, 433 n.42 (S.D.N.Y. 2020) (“[A]n em dash . . . signif[ies] that
   the . . . clause” that immediately precedes the dash “applies to all . . . of the
   [items] that follow.” (citing Act of June 25, 1948, ch. 646, 62 Stat. 982
   (1948))), rev’d in part & vacated in part, 49 F.4th 759 (2d Cir. 2022). Read in
   this way, § 3553(f)(1) serves as an “eligibility checklist” for defendants who
   seek to avail themselves of the First Step Act’s safety valve relief. Pulsifer,
   39 F.4th at 1022. Suppose for example that you were about to enter a baseball
   stadium and you saw a sign that read:
          To enter the stadium, you must not have—
                 (a) a weapon;
                 (b) any food; and
                 (c) any drink.
   Readers would quickly understand that the phrase “must not have—”
   independently modifies each item in the list and thus creates a checklist of
   prohibited items. No baseball fan would insist that they could enter the
   stadium with a weapon just because they didn’t have food or a drink.
                                           i.
          Such a natural reading was rejected by the Lopez majority. This
   distributive approach was described as “far-fetched and quixotic” for two
   reasons. Lopez, 998 F.3d at 441 n.11. First, it noted that no Ninth Circuit
   precedents had ever endorsed the distributive approach. Id. But neither did
   it cite a case rejecting it. Nor can we find one. The statute’s unusual and
   grammatically difficult structure (a negative followed by an em-dash




                                           6
Case: 21-40247      Document: 00516531890            Page: 7    Date Filed: 11/02/2022




                                      No. 21-40247


   introducing a list of items set off with semi-colons joined by “and”) is not
   common. The absence of any authority cuts neither way. Second, Lopez
   rejected the distributive approach because it reasoned that, applied
   consistently, it “would destroy the entire safety-valve structure and allow a
   defendant to receive safety valve relief if he or she met the criteria in
   § 3553(f)(1), § 3553(f)(2), § 3553(f)(3), § 3553(f)(4), or § 3553(f)(5).” Id.
   (emphasis in original). But this conclusion does not follow. The distributive
   reading cannot affect the rest of the statute because the list in § 3553(f)(1)
   works differently due to its negative clause “does not have” that precedes an
   em-dash. By contrast, § 3553(f) contains a list of affirmative requirements.
   Only reading “and” to mean “or” would imperil the rest of the safety valve.
          Additionally, Palomares challenges this distributive approach as being
   inconsistent with our holding in Modica v. Taylor, where we considered the
   FMLA’s definition of “employer.” 465 F.3d 174, 183–88 (5th Cir. 2006).
   But that case is inapposite. Modica was concerned with whether one sub-
   section in a conjunctive list modified another sub-section. Id. The court
   concluded it did. Id. But here we must decide how a higher-level provision
   applies to each of its sub-parts, not how the sub-parts modify each other.
   Moreover, the phrase preceding the em-dash in Modica did not include a
   negative (like “not”). Although we agree with Modica that the use of an em-
   dash “suggests that there is some relationship between the [sub-sections,]”
   that tells us little about what exactly that relationship is here. Id.
                                          B.
          The distributive meaning of “and” such that “does not have”
   independently applies to each item in the list (does not have (A), does not have
   (B), and does not have (C)) is the preferred interpretation because it avoids
   violating the canon against surplusage. The canon against surplusage is the
   interpretive principal that courts prefer interpretations that give independent
   legal effect to every word and clause in a statute. Williams v. Taylor, 529 U.S.



                                           7
Case: 21-40247      Document: 00516531890           Page: 8    Date Filed: 11/02/2022




                                     No. 21-40247


   362, 404 (2000) (stating that it is “a cardinal principle of statutory
   construction that we must give effect, if possible, to every clause and word of
   a statute.” (quoting United States v. Menasche, 348 U.S. 528, 538–39 (1955))
   (cleaned up)); Latiolais v. Huntington Ingalls, Inc., 951 F.3d 286, 294 (5th Cir.
   2020) (en banc) (“[T]he canon against surplusage . . . expresses courts’
   ‘general “reluctan[ce] to treat statutory terms as surplusage.”’” (quoting
   Bd. of Trs. of Leland Stanford Junior Univ. v. Roche Molecular Sys., Inc., 563
   U.S. 776, 788 (2011))).
          As discussed supra, to be eligible for safety valve relief the defendant
   must show that she:
          (1) . . . does not have—
                 (A) more than 4 criminal history points, excluding any criminal
                 history points resulting from a 1-point offense, as determined
                 under the sentencing guidelines;
                 (B) a prior 3-point offense, as determined under the sentencing
                 guidelines; and
                 (C) a prior 2-point violent offense, as determined under the
                 sentencing guidelines[.]
   18 U.S.C. § 3553(f)(1)(A)–(C). If we accepted Palomares’s reading of
   § 3553(f)(1), that she would only be ineligible if her criminal history satisfied
   sub-sections (A), (B), and (C), subsection 3553(f)(1)(A) would be surplusage
   because every criminal defendant who has a 2-point violent offense and a 3-
   point offense (satisfying (B) and (C)) will have at least 5 criminal history
   points, satisfying (A). As a result, we could strike out (A) without changing
   § 3553(f)(1)’s legal effect. Put simply: 3 + 2 > 4. Nonetheless, Palomares
   offers two arguments why subsection (A) is not surplusage. Neither are
   availing.




                                          8
Case: 21-40247      Document: 00516531890          Page: 9    Date Filed: 11/02/2022




                                    No. 21-40247


                                          i.
          Palomares’s first argument is the argument endorsed by the Ninth
   Circuit in Lopez. Lopez reasoned that the surplusage problem can be avoided
   by supposing that a single 3-point violent offense could satisfy subsections
   (B) and (C) simultaneously. It cited legislative history indicating that 2-point
   offenses are defined as those carrying a sentence of “at least 60 days”—
   which would include both 2- and 3-point offenses. Lopez, 998 F.3d at 440
   n.10. This approach is attractive because it would give Congress’s choice of
   the word “and” its ordinary meaning, without rendering subsection (A)
   surplusage. But as Judge Smith noted in his concurrence in Lopez, this
   approach violates the plain wording of § 3553(f)(1)(C). Id. at 444–47 (Smith,
   J., concurring in part, dissenting in part, and concurring in the judgment).
   Subsection (C) incorporates the sentencing guidelines’ definition of a “2-
   point violent offense.” 18 U.S.C. § 3553(f )(1)(C) (“[T]he court shall impose
   a sentence . . . without regard to any statutory minimum sentence,
   if . . . [inter alia] the defendant does not have . . . a prior 2-point violent
   offense, as determined under the sentencing guidelines.” (emphasis added)).
   And § 4A1.1 of the Sentencing Guidelines defines 2- and 3-point offenses in
   mutually exclusive terms. U.S.S.G. § 4A1.1(b); see also Lopez, 998 F.3d at
   444–47 (Smith, J., concurring in part, dissenting in part, and concurring in
   the judgment). Courts add 3 points for sentences exceeding 13 months, 2
   points for sentences between 60 days and 13 months, and 1 point for
   sentences less than 60 days. U.S.S.G. § 4A1.1(a)–(c). So a 3-point violent
   offense could not satisfy subsection (C) because by definition its sentence
   was more than 13 months—not between 60 days and 13 months. As Judge
   Smith succinctly put it: “Two points is two points. Two points is not three
   points.” Lopez, 998 F.3d at 445 (Smith, J., concurring in part, dissenting in
   part, and concurring in the judgment).




                                          9
Case: 21-40247     Document: 00516531890           Page: 10   Date Filed: 11/02/2022




                                    No. 21-40247


          The Lopez majority’s first response to this argument is unpersuasive.
   The majority noted that the sentencing guidelines were designed to “add”
   criminal history points together as a part of a calculation. Id. at 440 n.10
   (majority opinion). The majority reasoned that context compels us to count
   3-point violations only once, because counting a 3-point violation as both a 3-
   and 2-point offense “would overstate a defendant’s criminal history and
   cause an inflated Guidelines range.” Id. But “[h]ere, in the safety-valve
   context, we are not ‘adding’ criminal-history points to form a Guidelines
   calculation.” Id. Because Congress must have meant to target “more serious
   violent offenses (three-point violent offenses)” along with less serious ones
   (two-point offenses), the Lopez majority reasoned it makes little sense to rely
   on the Sentencing Guidelines’ definitions of those terms. Id.
          Except that is what Congress plainly did. Sensibly or not,
   § 3553(f)(1)(C) explicitly incorporates the Sentencing Guidelines by
   reference. Sub-section (C) is triggered by “a prior 2-point violent offense, as
   determined under the sentencing guidelines.” See 18 U.S.C. § 3553(f)(1)(C)
   (emphasis added). While Lopez’s reliance on the canon against surplusage is
   understandable, “such interpretative canon[s are] not a license for the
   judiciary to rewrite language enacted by the legislature.” Asadi v. G.E. Energy
   (USA), L.L.C., 720 F.3d 620, 622 (5th Cir. 2013) (alteration in original)
   (quoting United States v. Monsanto, 491 U.S. 600, 611 (1989)).
          The Lopez majority’s second response to the unambiguous text was to
   rely on legislative history. Lopez, 998 F.3d at 440 n.10 (citing Comm. on
   the Judiciary, 115th Congress, The Revised First Step
   Act of 2018 (S.3649)). But, the Supreme Court has repeatedly and
   emphatically rejected the use of legislative history where the text is
   unambiguous. See, e.g., Bostock v. Clayton Cnty., 140 S. Ct. 1731, 1750 (2020)
   (“[L]egislative history can never defeat unambiguous statutory text . . . .”).
   So have we. See, e.g., Franco v. Mabe Trucking Co., 3 F.4th 788, 795 (5th Cir.



                                         10
Case: 21-40247      Document: 00516531890            Page: 11     Date Filed: 11/02/2022




                                      No. 21-40247


   2021) (“[N]o amount of legislative history can defeat unambiguous statutory
   text . . . .” (citing Bostock, 140 S. Ct. at 1750)). And, so did the Lopez
   majority—notably, in a part of its opinion where the legislative history
   undermined its interpretation. See Lopez, 998 F.3d at 442 (“Because
   § 3553(f)(1)’s ‘and’ is not ambiguous, we need not consult legislative
   history.” (citing Food Mktg. Inst. v. Argus Leader Media, 139 S. Ct. 2356, 2364
   (2019)). In fact, the Lopez majority rejected the exact same piece of legislative
   history where it indicated that Congress meant to use “or” instead of “and.”
   See id. (discussing a Senate Judiciary Committee summary of a prior version
   of § 3553(f)(1) saying that “[o]ffenders with prior ‘3 point’ felony
   convictions . . . or prior ‘2 point’ violent offenses . . . will not be eligible for
   the safety valve” (quoting Comm. on the Judiciary, 115th
   Congress, The Revised First Step Act of 2018 (S.3649)). The
   Lopez majority was right the second time. Id. (citing Food Mktg. Inst., 139 S.
   Ct. at 2364).
                                           ii.
          That leads us to Palomares’s second argument: Simply admit that sub-
   section (A) is surplusage. That is the approach the Lopez majority endorsed
   as a fallback option, and which the concurrence defended. As both those
   opinions note, the canon against surplusage is not absolute. See Lopez, 998
   F.3d at 441 (first citing Conn. Nat’l Bank v. Germain, 503 U.S. 249, 253
   (1992); and then citing Chickasaw Nation v. United States, 534 U.S. 84, 94
   (2001)); id. at 446 (Smith, J., concurring in part, dissenting in part, and
   concurring in the judgment). “[O]ur hesitancy to construe statutes to render
   language superfluous does not require us to avoid surplusage at all costs.”
   United States v. Atl. Rsch. Corp., 551 U.S. 128, 137 (2007). The Lopez
   concurrence was on firm ground in concluding that it is better to admit
   surplusage than to rewrite the statute. See id. at 137 (“It is appropriate to
   tolerate a degree of surplusage rather than adopt a textually dubious



                                            11
Case: 21-40247      Document: 00516531890             Page: 12    Date Filed: 11/02/2022




                                       No. 21-40247


   construction . . . .”). But here, that is unnecessary because the distributive
   approach gives “and” its ordinary conjunctive meaning without rendering
   sub-section (A) meaningless. Palomares’s second argument would only be
   persuasive if we had no other option.
          To sum up, the “distributive approach” is the most natural and
   indeed the most likely intent behind Congress’s choice of a unique structure
   for § 3553(f)(1). That structure is understandably read as an eligibility
   checklist of conditions that the defendant cannot possess to be eligible for
   safety valve relief. The alternative readings are implausible because they each
   fail to account for the plain meaning of the statute in some way. 2
                                           C.
          Finally, Palomares argues that the Court should apply the rule of
   lenity in applying § 3553(f)(1). The rule of lenity “requires ambiguous
   criminal laws to be interpreted in favor of the defendants subjected to them.”
   United States v. Bittner, 19 F.4th 734, 748 (5th Cir. 2021) (quoting United
   States v. Santos, 553 U.S. 507, 514 (2008) (plurality opinion)), cert. granted,
   142 S. Ct. 2833 (2022). But courts only apply the rule of lenity when faced
   with a “grievous ambiguity or uncertainty.” See Maracich v. Spears, 570 U.S.
   48, 76 (2013) (emphasis added) (quoting Barber v. Thomas, 560 U.S. 474, 488
   (2010)). And an ambiguity is only grievous if it remains after the court
   considers the statute’s “text, structure, history, and purpose,” id., including
   all the “traditional canons of statutory construction,” Shular v. United States,
   140 S. Ct. 779, 787 (2020) (quoting United States v. Shabani, 513 U.S. 10, 17
   (1994)). Such a conclusion is not true of § 3553(f)(1). After studying the text
   and structure of the statute, as informed by the various canons of


          2
            Because we find the Government’s lead argument most persuasive, we need not
   consider its alternative argument that Palomares’s position would give rise to absurd
   results.




                                            12
Case: 21-40247      Document: 00516531890            Page: 13     Date Filed: 11/02/2022




                                      No. 21-40247


   construction, one approach stands prominently above the other
   interpretations. Because we need not “guess” at the statute’s meaning, the
   rule of lenity does not apply. See Maracich, 570 U.S. at 76 (“[T]he rule of
   lenity only applies if, after considering text, structure, history, and purpose,
   there remains a grievous ambiguity or uncertainty in the statute such that the
   Court must simply guess as to what Congress intended.” (quoting Barber,
   560 U.S. at 488)).

                                          IV.
          We hold that the phrase “does not have” independently applies to
   each subsection in 18 U.S.C. § 3553(f)(1), rendering criminal defendants
   ineligible for safety valve relief if they run afoul of any one of its requirements.
   Because Palomares has a prior 3-point offense, we AFFIRM.




                                            13
Case: 21-40247     Document: 00516531890           Page: 14    Date Filed: 11/02/2022




                                    No. 21-40247


   Andrew S. Oldham, Circuit Judge, concurring in the judgment:
          In my view, Nonami Palomares was ineligible for the safety valve
   codified in 18 U.S.C. § 3553(f). That’s because she had a prior 3-point offense
   and hence could not satisfy § 3553(f)(1)(B).
          I write separately to make two points. The first is a general point about
   textualism. The second is a specific point about § 3553(f)’s text.
                                          I.
          I am an ardent textualist. As I’ve said many times, “[i]n matters of
   statutory interpretation, text is always the alpha.” In re DeBerry, 945 F.3d
   943, 947 (5th Cir. 2019); see also ibid. (noting “it’s also the omega”); Cochran
   v. SEC, 20 F.4th 194, 214 (5th Cir. 2021) (en banc) (Oldham, J., concurring)
   (“First, as should go without saying by now, our inquiry begins with the
   statutory text, and ends there as well if the text is unambiguous.” (quotation
   omitted)); United States v. Koutsostamatis, 956 F.3d 301, 306 (5th Cir. 2020)
   (“In statutory interpretation, we have three obligations: ‘(1) Read the
   statute; (2) read the statute; (3) read the statute!’” (quoting Henry J.
   Friendly, Benchmarks 202 (1967))); Djie v. Garland, 39 F.4th 280,
   285 (5th Cir. 2022) (“When a regulation attempts to override statutory text,
   the regulation loses every time—regulations can’t punch holes in the rules
   Congress has laid down.”); Hoyt v. Lane Constr. Corp., 927 F.3d 287, 295 (5th
   Cir. 2019) (“We start with the only easy part—the statutory text.”); Heinze
   v. Tesco Corp., 971 F.3d 475, 484 (5th Cir. 2020) (“Of course, when a
   statute’s text is clear, courts should not resort to legislative history.”
   (quotation omitted)); United States v. Graves, 908 F.3d 137, 141 (5th Cir.
   2018) (“We start, of course, with the statutory text.” (quotation omitted));
   United States ex rel. Drummond v. BestCare Lab’y Servs., LLC, 950 F.3d 277,
   281 (5th Cir. 2020) (“The statutory text is what matters . . . .”).




                                         14
Case: 21-40247     Document: 00516531890             Page: 15   Date Filed: 11/02/2022




                                      No. 21-40247


           And as a textualist, I subscribe to Justice Scalia’s understanding of
   textualism: “In their full context, words mean what they conveyed to
   reasonable people at the time they were written—with the understanding
   that general terms may embrace later technological innovations.” Antonin
   Scalia      &     Bryan       A.    Garner,         Reading       Law:   The
   Interpretation of Legal Texts 16 (2012); see also ibid.
   (“Textualism, in its purest form, begins and ends with what the text says and
   fairly implies.”). I also agree with him that one of the virtues of careful
   adherence to text is that “most interpretive questions have a right answer.”
   Id. at 6.
           But I’ve never understood textualism to mean hyper-literalism. As my
   law school mentor often said, “textualists . . . are not literalists.” John F.
   Manning, Textualism and the Equity of the Statute, 101 Colum. L. Rev. 1,
   108 (2001); see also John F. Manning, The Absurdity Doctrine, 116 Harv. L.
   Rev. 2387, 2392–93 (2003) (“Even the strictest modern textualists properly
   emphasize that language is a social construct. They ask how a reasonable
   person, conversant with the relevant social and linguistic conventions, would
   read the text in context.”). Justice Scalia said the same thing. See Scalia &
   Garner, supra, at 356 (“Adhering to the fair meaning of the text (the
   textualist’s touchstone) does not limit one to the hyperliteral meaning of each
   word in the text.”).
           Hyper-literalism is bad for two reasons. The first is perhaps the most
   obvious: hyper-literalism is bad textualism. A statute’s “text may never be
   taken out of context.” Graves, 908 F.3d at 142. That’s because “words are
   given meaning by their context, and context includes the purpose of the
   text.” Scalia & Garner, supra, at 56. As Justice Scalia once quipped,
   without context, we could not tell whether the word draft meant a bank note
   or a breeze. See ibid. Such nuance is lost on the hyper-literalist.




                                           15
Case: 21-40247     Document: 00516531890           Page: 16    Date Filed: 11/02/2022




                                    No. 21-40247


          The second indictment of hyper-literalism is perhaps more subtle: it
   opens textualism to the very criticism that necessitated textualism in the first
   place. In one of the most influential law review articles ever written, Karl
   Llewellyn denigrated the late nineteenth century “Formal Period,” in which
   “statutes tended to be limited or even eviscerated by wooden and literal
   reading, in a sort of long-drawn battle between a balky, stiff-necked, wrong-
   headed court and a legislature which had only words with which to drive that
   court.” Karl N. Llewellyn, Remarks on the Theory of Appellate Decision and the
   Rules or Canons About How Statutes Are to Be Construed, 3 Vand. L. Rev.
   395, 400 (1950). That criticism—and Llewellyn’s famous indictment of the
   canons of construction, see id. at 401–06—“largely persuaded two
   generations of academics that the canons of construction were not to be taken
   seriously.” John F. Manning, Legal Realism & the Canons’ Revival, 5 Green
   Bag 2d 283 (2002). It’s remarkable how much of modern textualism aims
   to overcome Llewellyn’s criticisms 72 years later. See, e.g., Scalia &
   Garner, supra, at 59–62 (devoting a chapter to the project).
          While Llewellyn and his fellow legal realists were wrong about an
   awful lot, one of his arguments merits continued attention: wooden and
   hyper-literal textualism, Llewellyn argued, generates a “foolish pretense”
   that there’s “only one single correct answer possible” in every single
   statutory-interpretation dispute. Llewellyn, supra, at 399. Again, it’s true
   that, under careful textualist analysis, “most interpretive questions have a
   right answer.” Scalia & Garner, supra, at 6 (emphasis added). But not
   all of them. Some textualist inquiries generate a range of potentially right
   answers, and it’s the judge’s job to pick the best one and explain it. We do
   the law a disservice when we suggest that textualist exegeses are reducible to
   math problems, logic puzzles, or hyper-literalist readings of the word and.




                                          16
Case: 21-40247     Document: 00516531890            Page: 17   Date Filed: 11/02/2022




                                     No. 21-40247


                                          II.
          In my view, the proper interpretation of § 3553(f)(1) does not hinge
   on an inferential rule of Boolean algebra called “De Morgan’s Theorem.”
   Nor does it hinge on a hyper-literalist interpretation of the conjunction
   “and.” It hinges instead on a context-sensitive interpretation of § 3553(f) as
   a whole.
          Let’s start, as always, with the statutory text. Subsection (f) creates a
   “safety valve” by eliminating mandatory minimums for certain drug
   offenses:
          if the court finds at sentencing . . . that—
                 (1) the defendant does not have—
                        (A) more than 4 criminal history points,
                        excluding any criminal history points resulting
                        from a 1-point offense, as determined under the
                        sentencing guidelines;
                        (B) a prior 3-point offense, as determined under
                        the sentencing guidelines; and
                        (C) a prior 2-point violent offense, as determined
                        under the sentencing guidelines;
                 (2) the defendant did not use violence or credible
                 threats of violence or possess a firearm or other
                 dangerous weapon (or induce another participant to do
                 so) in connection with the offense;
                 (3) the offense did not result in death or serious bodily
                 injury to any person;
                 (4) the defendant was not an organizer, leader, manager
                 or supervisor of others in the offense, as determined
                 under the sentencing guidelines and was not engaged in




                                          17
Case: 21-40247     Document: 00516531890            Page: 18    Date Filed: 11/02/2022




                                     No. 21-40247


                 a continuing criminal enterprise, as defined in section
                 408 of the Controlled Substances Act; and
                 (5) [before] the time of the sentencing hearing, the
                 defendant has truthfully provided to the Government all
                 information and evidence the defendant has concerning
                 the offense.
   18 U.S.C. § 3553(f). Subsection (f) thus has two different distributive clauses
   and two different conjunctive lists.
          Conjunctive List 1. The first conjunctive list provides safety-valve relief
   if “the court finds” that five conditions are satisfied. Those five conditions
   are separated into five statutory paragraphs, numbered (f)(1) through (f)(5).
   The five paragraphs follow an em dash, are separated by semicolons, and are
   written in a conjunctive list (1; 2; 3; 4; and 5). The affirmative prefatory
   clause in Conjunctive List 1 distributes to each of the five paragraphs. Thus,
   for a defendant to get relief under § 3553(f), the court needs to “find at
   sentencing that” (1) is met, “find at sentencing that” (2) is met, “find at
   sentencing that” (3) is met, “find at sentencing that” (4) is met, and “find
   at sentencing that” (5) is met.
          Conjunctive List 2. Within paragraph (1), there is also a second nested
   list. This one has three items. Those three items are separated into three
   statutory “subparagraphs” labeled (A)             through (C). The three
   subparagraphs also follow an em dash, are separated by semicolons, and are
   presented in a conjunctive list (A; B; and C).
          Conjunctive List 1 and Conjunctive List 2 are structurally identical.
   Both are introduced by a prefatory clause followed by an em dash. Both offer
   a multi-item list, separated by semicolons, and conjoined with “and.” The
   only difference between them is that Conjunctive List 1 has an affirmative
   prefatory clause (“if the court finds at sentencing . . . that”) whereas




                                          18
Case: 21-40247         Document: 00516531890                Page: 19        Date Filed: 11/02/2022




                                            No. 21-40247


   Conjunctive List 2 has a negative prefatory clause (“the defendant does not
   have”). I don’t see why that difference matters. The text and structure of
   both Conjunctive List 1 and Conjunctive List 2 indicate that the language
   preceding the em dashes distributes throughout the statutory sentence. And
   hence subsection (f)(1) reads, in effect:
           The safety valve applies, and hence a mandatory minimum
           sentence does not, (1)(A) if the court finds at sentencing that
           the defendant does not have more than 4 criminal history
           points, excluding any criminal history points resulting from a
           1-point offense, as determined under the sentencing
           guidelines; (1)(B) if the court finds at sentencing that the
           defendant does not have a prior 3-point offense, as determined
           under the sentencing guidelines; and (1)(C) if the court finds at
           sentencing that the defendant does not have a prior 2-point
           violent offense, as determined under the sentencing
           guidelines.1
   The “if the court finds at sentencing” language from the umbrella clause of
   (f) distributes throughout, just as the “defendant does not have” language
   from the umbrella clause of (f)(1) distributes throughout. That double


           1
               To continue the double-distributive interpretation of (f), the entirety of the
   subsection would read in effect: “The safety valve applies, and hence a mandatory
   minimum sentence does not, (1) if the court finds at sentencing that [the defendant does
   not have the above-quoted criminal history characteristics, which I do not repeat here];
   (2) if the court finds at sentencing that the defendant did not use violence . . . in connection
   with the [current] offense; (3) if the court finds at sentencing that the [current] offense did
   not result in death or serious bodily injury to any person; (4) if the court finds at sentencing
   that the defendant was not an organizer, leader, manager, or supervisor of others in the
   [current] offense . . . and was not engaged in a continuing criminal enterprise . . . ; and (5) if
   the court finds at sentencing that, not later than the time of the sentencing hearing, the
   defendant has truthfully provided to the Government all information and evidence the
   defendant has concerning the [current] offense.” Thus, it is not true that “a defendant
   would qualify for safety valve relief by satisfying any one of the five elements” in subsection
   (f). Post, at 27 n.15 (Willett, J., dissenting). Rather, Congress says a defendant would qualify
   for safety valve relief only by satisfying all five of the elements in subsection (f).




                                                  19
Case: 21-40247        Document: 00516531890              Page: 20       Date Filed: 11/02/2022




                                          No. 21-40247


   distribution of the prefatory clauses creates a cogent statutory sentence.2 And
   none of it hinges on symbolic logic, Boolean algebra, or whether and means


           2
             Judge Willett suggests that I want to “distribut[e] only part of the so-called
   umbrella clause.” Post, at 27 n.15. I’m afraid I don’t understand this criticism. I want to
   distribute all of the text, as Congress wrote it, and to conjoin the doubly distributed text
   with an “and,” as Congress wrote it. So the entirety of subsection (f) reads:
           (f) Limitation on Applicability of Statutory Minimums in Certain Cases.—

           Notwithstanding any other provision of law, . . . the court shall impose a
           sentence pursuant to guidelines . . . without regard to any statutory
           minimum sentence, if the court finds at sentencing, after the Government
           has been afforded the opportunity to make a recommendation, that (1) the
           defendant does not have (A) more than 4 criminal history points, excluding
           any criminal history points resulting from a 1-point offense, as determined
           under the sentencing guidelines;

           [Notwithstanding any other provision of law, . . . the court shall impose a
           sentence pursuant to guidelines . . . without regard to any statutory
           minimum sentence, if the court finds at sentencing, after the Government
           has been afforded the opportunity to make a recommendation, that (1) the
           defendant does not have] (B) a prior 3-point offense, as determined under
           the sentencing guidelines; and

           [Notwithstanding any other provision of law, . . . the court shall impose a
           sentence pursuant to guidelines . . . without regard to any statutory
           minimum sentence, if the court finds at sentencing, after the Government
           has been afforded the opportunity to make a recommendation, that (1) the
           defendant does not have] (C) a prior 2-point violent offense, as determined
           under the sentencing guidelines;

           [Notwithstanding any other provision of law, . . . the court shall impose a
           sentence pursuant to guidelines . . . without regard to any statutory
           minimum sentence, if the court finds at sentencing, after the Government
           has been afforded the opportunity to make a recommendation, that]
           (2) the defendant did not use violence or credible threats of violence or
           possess a firearm or other dangerous weapon (or induce another
           participant to do so) in connection with the offense;

           [Notwithstanding any other provision of law, . . . the court shall impose a
           sentence pursuant to guidelines . . . without regard to any statutory
           minimum sentence, if the court finds at sentencing, after the Government




                                               20
Case: 21-40247      Document: 00516531890                Page: 21     Date Filed: 11/02/2022




                                          No. 21-40247


   “and” or “or.” It hinges only on the context of the statute as a whole. And a
   recognition that human beings—and hence members of Congress—do not
   speak or legislate like computers.
                                      *        *         *
          As this question continues to percolate through the federal courts, I
   am sure that the pages of the Federal Reporter and eventually the United
   States Reports will teem with colorful hypotheticals including and adding to
   those offered by my esteemed colleagues today. See supra, at 6 (weapons at
   baseball games); post, at 24–25 (Willett, J., dissenting) (grocery lists, drunk
   driving, and fire). But all these hypotheticals prove, with greatest respect, is
   that language is context-dependent. It’s far easier, I’d submit, to approach


          has been afforded the opportunity to make a recommendation, that] (3) the
          offense did not result in death or serious bodily injury to any person;

          [Notwithstanding any other provision of law, . . . the court shall impose a
          sentence pursuant to guidelines . . . without regard to any statutory
          minimum sentence, if the court finds at sentencing, after the Government
          has been afforded the opportunity to make a recommendation, that]
          (4) the defendant was not an organizer, leader, manager, or supervisor of
          others in the offense, as determined under the sentencing guidelines and
          was not engaged in a continuing criminal enterprise, as defined in section
          408 of the Controlled Substances Act; and

          [Notwithstanding any other provision of law, . . . the court shall impose a
          sentence pursuant to guidelines . . . without regard to any statutory
          minimum sentence, if the court finds at sentencing, after the Government
          has been afforded the opportunity to make a recommendation, that] (5) not
          later than the time of the sentencing hearing, the defendant has truthfully
          provided to the Government all information and evidence the defendant
          has concerning the offense or offenses that were part of the same course of
          conduct or of a common scheme or plan, but the fact that the defendant
          has no relevant or useful other information to provide or that the
          Government is already aware of the information shall not preclude a
          determination by the court that the defendant has complied with this
          requirement.




                                               21
Case: 21-40247    Document: 00516531890           Page: 22   Date Filed: 11/02/2022




                                   No. 21-40247


   the statute that Congress actually wrote and to understand it as an ordinary
   person would. Subsection (f) constitutes one (admittedly long) statutory
   sentence. And I’d read it from the beginning to the end—distributing the
   prefatory clauses as Congress wrote them along the way.
         Perhaps I’m wrong about how best to read § 3553(f). But if I am, it
   only proves that ordinary English does not beget the sort of epistemic
   certainty that De Morgan invoked.




                                       22
Case: 21-40247       Document: 00516531890             Page: 23      Date Filed: 11/02/2022




                                        No. 21-40247


   Don R. Willett, Circuit Judge, dissenting:
           With deepest respect, I dissent.
           The majority opinion holds that “and” can have either a
   “distributive” or a “joint” sense and that only context can resolve the
   inherent ambiguity. Piercing the legalese, the idea is that “and” can mean
   either “and” or “or.” To be fair, the majority isn’t alone. Courts facing
   clumsy drafting have sporadically reached that conclusion. 1
           The English language is never in stasis. Witness the off-definition
   misuse of “literally,” which has literally come to mean “figuratively.” But
   interchanging “and” and “or” is a mistake. “We give our language, and our
   language-dependent legal system, a body blow when we hold that it is
   reasonable to read ‘or’ for ‘and’”—or “and” for “or.”2 Manufactured
   ambiguity poses a special threat to our language’s elemental particles. How
   can Congress express its will if everyday words slip into linguistic black holes
   so dense that settled language rules break down? When judges say that certain
   words are inherently ambiguous, we beget a self-fulfilling prophecy. And
   when we use complicated semantic bracework to augment ordinary meaning,
   we risk creating a negative feedback loop if Congress sees the favor as an
   invitation rather than a one-off.
           Congress said that Palomares is ineligible for safety valve relief if her
   criminal history runs afoul of § 3553(f)(1)(A), (B), and (C). While the First



           1
            See Majority Op. at 5 (quoting Garner’s Dictionary of Legal Usage
   639 (3d ed. 2011)); see also Peacock v. Lubbock Compress Co., 252 F.2d 892, 893 (5th Cir.
   1958) (“Courts are often compelled to construe ‘or’ as meaning ‘and,’ and again ‘and’ as
   meaning ‘or.’” (quoting United States v. Fisk, 70 U.S. 445, 448 (1865))).
           2
            MacDonald v. Pan Am. World Airways, Inc., 859 F.2d 742, 746 (9th Cir. 1988)
   (Kozinski, J., dissenting).




                                              23
Case: 21-40247           Document: 00516531890             Page: 24        Date Filed: 11/02/2022




                                            No. 21-40247


   Step Act “is far from a chef d’oeuvre of legislative draftsmanship,”3 we must
   assume that Congress meant what it said. Congress said “and.” If it wished
   to withhold safety valve relief from defendants who failed any one of the three
   sub-sections, it would have (maybe should have) joined them together with
   “or.” I would vacate Palomares’s sentence and remand for resentencing.
                                                  I
           As the majority concedes, the plain meaning of “and” is conjunctive.
   Dictionaries and treatises aren’t needed to prove the point, but they
   uniformly define “and” this way.4 The definition even lends its name to the
   “conjunctive/disjunctive canon” of construction.5 That interpretive rule
   says what ordinary English speakers already know: When the word “and”
   joins a list, all the things listed are required. 6 A parent who tells you to pick
   up milk, eggs, and cheese will rightly be upset if you return with just milk.
           “And” is still conjunctive when it follows a negative like “not” or
   “no.” When a negative precedes a conjunctive list, “the listed things are
   individually permitted but cumulatively prohibited.” 7 “[D]on’t drink and


           3
               Util. Air Regul. Grp. v. EPA, 573 U.S. 302, 320 (2014).
           4
              Antonin Scalia & Bryan A. Garner, Reading Law: The
   Interpretation of Legal Texts 116–25 (2012); And, Webster’s Second
   New International Dictionary 98 (1934) (“Expressing a general relation of
   connection or addition”); see also And, American Heritage Dictionary of the
   English Language 68 (5th ed., 2011) (“together with or along with”); And, Oxford
   English Dictionary 449 (2d ed. 1989) (stating that “and” introduces “a word,
   clause, or sentence, which is to be taken side by side with, along with, or in addition to, that
   which precedes it”) (italics omitted)).
           5
             Conjunctive/disjunctive canon, Black’s Law Dictionary (10th ed. 2014)
   (“[I]n a legal instrument, and joins a conjunctive list to combine items, while or joins a
   disjunctive list to create alternatives.”); Office of the Legislative Counsel,
   U.S. Senate, Senate Legislative Drafting Manual 64 (1997) (same).
           6
               Scalia & Garner, supra note 4, at 116.
           7
               Id. at 119.




                                                 24
Case: 21-40247        Document: 00516531890            Page: 25   Date Filed: 11/02/2022




                                        No. 21-40247


   drive” means that you can “do either one, but you can’t do them both.” 8
   Thus a concerned parent might tell their child: “Don’t drink or drive.”
   Expanding the list beyond two items leaves the underlying principle
   unchanged. “Do not mix heat, fuel, and oxygen” instructs the reader to
   prevent the unity of all three ingredients unless she wants a fire.
          A speaker who wishes to individually prohibit each item in a list must
   use “or.” This common-sense rule travels more stuffily as “De Morgan’s
   law,”9 a logical precept which holds that (1) the negation of a conjunction is
   equivalent to the disjunction of the negations, and (2) the negation of a
   disjunction is equivalent to the conjunction of the negations.10 I recite the
   precept not because this case requires it, but rather to show that “and” is
   conjunctive at all points along the spectrum from friendly to formal.
          What this means for § 3553(f)(1) is simple. If Congress wanted “not”
   to independently modify each item in the list, the proper word was “or.”

                                             II
          The majority agrees with me about the ordinary meaning of “and” but
   argues that § 3553(f)(1) has additional elements that make all the difference.
   That section ends its prefatory clause with an em-dash—the wonderfully
   versatile Swiss Army knife of punctuation marks—and it separates the
   subsections that follow with line breaks and semi-colons. The majority
   concludes that the language before the em-dash is “distributed” to
   independently modify each following subsection, as so:


          8
              Id.
          9
             See Maria Aloni, Disjunction, THE STANFORD ENCYCLOPEDIA OF
   PHILOSOPHY (Edward N. Zalta ed., Winter 2016), https://plato.stanford.edu/archives/
   win2016/entries/disjunction/.
          10
               Id.; Scalia & Garner, supra note 4, at 119–20.




                                             25
Case: 21-40247          Document: 00516531890                Page: 26        Date Filed: 11/02/2022




                                             No. 21-40247


           (1) the defendant does not have—
                      (A) [the defendant does not have] more than 4 criminal
                      history points, . . . ;
                      (B) [the defendant does not have] a prior 3-point
                      offense . . . ; and
                      (C) [the defendant does not have] a prior 2-point violent
                      offense . . . .11
           This interpretation has some merit. For one, it has the benefit of
   obscurity. Style guides, dictionaries, books on grammar, and the like are silent
   on whether putting an em-dash after the negative phrase changes its meaning.
   Like the majority, I have been unable to find any case construing a statute
   with a similar structure.12 It is plausible that Congress’s choice to include
   subsections (A)–(C) on separate lines set off by semi-colons, rather than a
   more conventional list set off by commas, is best read as a “checklist” of
   items that a defendant must comply with to be eligible for safety valve relief.
   One of our sister circuits recently adopted this interpretation. 13
           The problem is that this approach runs afoul of the canon of consistent
   usage—the principle that “a given term is used to mean the same thing
   throughout a statute.”14 Section 3553(f), which the Government dubs the
   “umbrella clause,” contains an introduction set off by an em-dash just like



           11
                18 U.S.C. § 3553(f )(1).
           12
             Cf. Carroll v. Trump, 498 F. Supp. 3d 422, 433 n.42 (S.D.N.Y. 2020) (noting that
   “an em dash . . . signif[ies] that the . . . clause” that immediately precedes the dash
   “applies to all . . . of the [items] that follow”) rev’d in part, vacated in part, 49 F.4th 759 (2d
   Cir. 2022).
           13
                United States v. Pulsifer, 39 F.4th 1018, 1022 (8th Cir. 2022).
           14
              Brown v. Gardner, 513 U.S. 115, 118 (1994); see also Scalia & Garner, supra
   note 4, at 170–73.




                                                   26
Case: 21-40247      Document: 00516531890            Page: 27     Date Filed: 11/02/2022




                                      No. 21-40247


   § 3553(f)(1). The umbrella clause is long, but in essence it says: “The court
   shall not apply any mandatory minimum sentence if—”. A five-part list
   follows, again separated by line breaks and semi-colons, and again with an
   “and” at the end of the list’s penultimate item. If we buy the Government’s
   argument for the “and” in § 3553(f)(1)(B), then consistency requires us to
   do the same for the “and” that closes § 3353(f)(4). But treating that “and”
   as an “or” would tell district courts to disregard mandatory minimums in
   five separate scenarios—not one scenario consisting of five elements.
          As a result, the majority’s “distributive” theory—applied
   consistently—would make it harder for defendants to meet sub-section (f)(1)
   but would make it far easier for them to qualify for the safety valve in general.
   In fact, it would effectively eliminate all mandatory minimums for drug
   crimes. If the majority is right that em-dashes mean everything before them
   independently modifies what follows, then Palomares should still win.
          The majority’s response to this conundrum is not convincing. The
   majority notes that the phrase “does not have” appears before § 3553(f)(1)
   but not § 3553(f). In more academic terms, § 3553(f)(1) is a negative
   conjunctive list while § 3553(f) is just an “ordinary” conjunctive list. But
   why should that matter? Why should an em-dash function one way when it is
   preceded the word “not,” and another way when it isn’t? Either an em-dash
   signifies that the preceding language independently modifies each sub-
   section that follows, or it does not. The majority does not cite a single
   grammarian, dictionary, or case endorsing its on-again off-again view of em-
   dashes. Making up new grammatical rules on the fly isn’t statutory
   interpretation, it’s statutory Calvinball.15


          15
              See Bill Watterson, Scientific Progress Goes Boink 153 (1991),
   https://preview.tinyurl.com/mrxdnm3w (“The only permanent rule in Calvinball is that
   you can’t play it the same way twice!”). Judge Oldham solves this problem by
   distributing only part of the so-called umbrella clause. Ante at 19 n.1 (Oldham, J.,




                                           27
Case: 21-40247        Document: 00516531890               Page: 28       Date Filed: 11/02/2022




                                          No. 21-40247


                                                III
           The majority’s next argument is that a conjunctive interpretation of
   “and” would violate the canon against surplusage—the interpretive
   principal that courts prefer interpretations that give independent legal effect
   to every word and clause in a statute. 16 The majority reasons that reading
   “and” conjunctively would result in surplusage because every time
   subsections (B) and (C) are satisfied, so is (A). Every criminal defendant who
   has a 2-point violent offense and a 3-point offense (satisfying (B) and (C)) will
   have at least 5 criminal history points, satisfying (A). This view would allow
   us to strike out (A) without changing § 3553(f)(1)’s legal effect.
           I agree that Palomares’s first argument against surplusage—which the
   majority in Lopez adopted—is not convincing for exactly the reasons set forth
   in the majority’s opinion.17 But we asked the parties to brief another




   concurring). But in interpreting § 3553(f)(1), the majority distributes everything that
   precedes the em dash: “the defendant does not have.” Consistency with this rule of
   distribution would require every item in Judge Oldham’s list to open with the umbrella
   clause’s full paraphrase: “The safety valve applies, and hence a mandatory minimum
   sentence does not . . . .” Ante at 19 n.1 (Oldham, J., concurring). If each item in the five-
   part list included the entire umbrella clause—i.e., everything that precedes the em-dash—
   then a defendant would qualify for safety valve relief by satisfying any one of the five
   elements (just as the majority concludes that a defendant flunks § 3553(f)(1) by failing to
   satisfy any one of those three elements).
           16
             See Latiolais v. Huntington Ingalls, Inc., 951 F.3d 286, 294 (5th Cir. 2020) (noting
   that the “canon against surplusage . . . expresses courts’ ‘general “reluctan[ce] to treat
   statutory terms as surplusage,”’” but cautioning that “courts should not invent new
   meaning[s] to avoid superfluity at all costs” (emphasis omitted) (quoting Bd. of Trs. of
   Leland Stanford Junior Univ. v. Roche Molecular Sys., Inc., 563 U.S. 776, 788 (2011)));
   Scalia & Garner, supra note 4, at 176.
           17
            See also United States v. Lopez, 998 F.3d 431, 444–47 (9th Cir. 2021) (Smith, J.,
   concurring in part, dissenting in part, and concurring in the judgment) (making the same
   argument the majority does).




                                                28
Case: 21-40247         Document: 00516531890                Page: 29   Date Filed: 11/02/2022




                                             No. 21-40247


   argument for why § 3553(f)(1)(A) can retain effect without requiring “and”
   to forsake its ordinary meaning.
          Criminal history points are computed in a two-step process. The first
   step is governed by § 4A1.1 of the Sentencing Guidelines, which tells courts
   to add three points for prior sentences exceeding 13 months, two points for
   sentences between 60 days and 13 months, and one point for sentences less
   than 60 days.18 The second step is governed by § 4A1.2, which tells courts to
   not count certain kinds of convictions. For example, § 4A1.2 tells courts to
   not count 3-point offenses if the defendant was released from incarceration
   more than fifteen years before committing the instant offense, and to not
   count 1- or 2-point sentences imposed more than ten years before the instant
   offense was committed.19 Section 4A1.2 also instructs courts to never count
   certain misdemeanors like speeding, loitering, or fish and game violations.20
          Palomares argues that the upshot of this complex system is that
   subsection (A) is not surplusage because some defendants will have a 2- or 3-
   point conviction that is ineligible for inclusion in the criminal history
   calculation. For example, Palomares says that a defendant who completed her
   sentence for a 3-point drug offense more than 15 years ago, and who
   committed a 2-point violent offense within the last 10 years, will satisfy
   § 3553(f)(1)(B) and (C)—she has a prior 3-point offense and a prior 2-point
   violent offense. But she will not run afoul of subsection (A), because § 4A1.2
   tells courts to not count 3-point offenses that have “gone stale.” This
   hypothetical defendant would satisfy subsections (B) and (C), but not (A).




          18
               U.S.S.G. § 4A1.1(a)–(c).
          19
               U.S.S.G. § 4A1.2(e)(1)–(3).
          20
               U.S.S.G. § 4A1.2(c)(1)–(2).




                                                 29
Case: 21-40247          Document: 00516531890                Page: 30   Date Filed: 11/02/2022




                                              No. 21-40247


           The Government responds that a stale conviction is a 0-point offense,
   not a 3-point offense. Thus, the Government argues that an offense triggering
   subsections (B) or (C) always counts for purposes of subsection (A). It notes
   that § 3553(f)(1) defines 2- and 3-point offenses by reference to § 4A1.1 and
   § 4A1.2—not just § 4A1.1. A 2- or 3-point offense that is excluded at the
   second step cannot be used to satisfy any of § 3553(f)(1)’s subsections. The
   Eighth Circuit recently agreed with similar reasoning. 21
           I think Palomares has the better argument. Most readers would not
   give a 2- or 3-point offense a different name just because it is excluded at the
   second step. They would not call it a “0-point offense.” Many judges haven’t
   either.22 And the legislative history that the Government relies on defines 2-




           21
                Pulsifer, 39 F.4th at 1020.
           22
              See United States v. Rivers, No. 5:17-CR-00607-JMC-1, 2021 WL 2885956, at *3
   (D.S.C. July 9, 2021) (“While Rivers has a 3-point offense . . . this is considered a ‘stale
   conviction’ . . . .”); Lopez, 998 F.3d at 434 (noting that an offense carrying more than 13
   months’ imprisonment constituted a “3-point offense,” citing only § 4A1.1); United States
   v. Fairbanks, 575 F. Supp. 3d 1093, 1094 (D. Minn. 2021) (defining a “prior 3-point
   offense” as “a prior offense for which he received a sentence of imprisonment exceeding
   13 months” and “a prior 2-point violent offense” as “a[ violent] offense for which he
   received a sentence of imprisonment of at least 60 days but not more than 13 months”);
   United States v. Brown, No. 3:21-CR-007, 2022 WL 529227, at *3 (E.D. Tenn. Feb. 22,
   2022) (“A two-point offense is a ‘prior sentence of imprisonment of at least sixty days[.]’
   A three-point offense is a ‘prior sentence of imprisonment exceeding one year and one
   month.’” (internal citations omitted) (quoting U.S.S.G. § 4A1.1(a), (b))); see also United
   States v. Singleton, 861 F. App’x 342, 345 (11th Cir. 2021) (per curiam); United States v.
   Slone, 370 F. Supp. 3d 736, 742 (E.D. Ky. 2019); United States v. Howell, No. 20-CR-30075-
   1, 2021 WL 2000245, at *2 (C.D. Ill. May 19, 2021); United States v. Moses, No. 05-CR-
   200, 2007 WL 42752, at *3 (E.D. Wis. Jan. 5, 2007), aff’d on other grounds, 513 F.3d 727
   (7th Cir. 2008); United States v. Fahm, 13 F.3d 447, 451 (1st Cir. 1994).




                                                  30
Case: 21-40247        Document: 00516531890              Page: 31       Date Filed: 11/02/2022




                                         No. 21-40247


   and 3-point offenses in the same way.23 A stale 3-point offense is still a 3-point
   offense—it just isn’t counted in the criminal history point calculation. 24
           Even if subsection (A) were surplusage, that would not change my
   view. As Judge Smith noted in his concurrence in Lopez, “our hesitancy to
   construe statutes to render language superfluous does not require us to avoid
   surplusage at all costs.”25 Our task is to follow the plain text of § 3553(f)(1).
   Congress joined the subsections with “and,” not “or.” The fact that “and”
   is conjunctive while “or” is disjunctive is one of the elemental aspects of the
   English language. While I cannot say that the conjunctive/disjunctive canon
   should always win out over the canon against surplusage, it is a better
   indication of plain meaning here for at least three reasons.
           First, ignoring Congress’s choice of the word “and” also violates the
   canon against surplusage.26 If the em-dash “distributes” the prefatory clause,
   then subsections (A)–(C) operate independently regardless of what word
   appears between them. Under the majority’s logic, that word could be


           23
             Committee on the Judiciary, 115th Cong, The First Step Act
   of 2018 (S.3649) – as introduced 2 (2018), https://www.judiciary.senate.gov/
   imo/media/doc/S.%203649%20First%20Step%20Act%20Summary%20-%20As%20Introdu
   ced.pdf (defining 2- and 3-point offenses solely by the length of the sentence).
           24
           From the majority’s silence on this issue, I infer that it agrees with the
   Government that stale convictions are 0-point offenses.
           25
               Lopez, 998 F.3d at 446 (Smith, J., concurring in part, dissenting in part, and
   concurring in the judgment) (quoting United States v. Atl. Rsch. Corp., 551 U.S. 128, 137
   (2007)); see also Scalia & Garner, supra note 4, at 176 (“Put to a choice, however, a
   court may well prefer ordinary meaning to an unusual meaning that will avoid surplusage.
   So like all other canons, this one must be applied with judgment and discretion, and with
   careful regard to context. It cannot always be dispositive because (as with most canons) the
   underlying proposition is not invariably true.”); Latiolais, 951 F.3d at 294.
           26
             See United States v. Shannon, 631 F.3d 1187, 1189 (11th Cir. 2011) (noting that
   “disregarding the statute’s use of the disjunctive” would render the statute’s use of “or”
   surplusage).




                                               31
Case: 21-40247              Document: 00516531890                 Page: 32       Date Filed: 11/02/2022




                                                 No. 21-40247


   “and,” “or,” or no word at all. But “the canon against superfluity assists
   only where a competing interpretation gives effect ‘to every clause and word
   of a statute.’”27 The majority’s approach fails that test because it ignores the
   word “and,” and that means the canon against surplusage can do no work.
              Second, reading “and” out of sub-section (f)(1) violates the canon of
   consistent usage—but not solely as discussed above. By my count, Congress
   used “and” to join a list of elements 8 times in this very statute. 28 “Or” joins
   a list of elements 3 times where Congress wanted to produce the opposite
   effect.29 That does not include the countless other uses of “and” and “or”
   in the same statute that do not join a list of elements where, again, no party
   disagrees that the words appear in their ordinary sense.30 By the majority’s
   logic, we would have to believe that Congress meant to invoke the plain
   meaning of these words every time except in subsection (f)(1). The majority is
   0-2 in complying with the canon for consistent usage.
              Finally, ignoring the plain meaning of a clearly understood word like
   “and” is a more obvious and palpable problem than reading part of the
   statute as redundant. One need only look at the face of the statute to
   understand that “and” ordinarily means “and,” not “or.” In contrast, the


              27
             Microsoft Corp. v. i4i Ltd. P’ship, 564 U.S. 91, 106 (2011) (quoting Duncan v.
   Walker, 533 U.S. 167, 174 (2001)).
              28
                   See 18 U.S.C. § 3553(a)(2), (a)(4), (a)(5), (a)(6), (b)(2)(A)(ii)(II), (d)(2), (f )(1),
   (f )(4).
              29
                   See id. § 3553(a)(4)(ii), (b)(2)(A)(ii)(III), (c)(1)
              30
             See, e.g., id. § 3553(b)(2)(A) (“In sentencing a defendant convicted of an offense
   under section 1201 involving a minor victim, an offense under section 1591, or an offense
   under chapter 71, 109A, 110, or 117, the court shall impose a sentence of the kind, and within
   the range, referred to in subsection (a)(4) . . . .” (emphasis added)); id. § 3553(b) (“In
   determining whether a circumstance was adequately taken into consideration, the court
   shall consider only the sentencing guidelines, policy statements, and official commentary
   of the Sentencing Commission . . . .” (emphasis added)).




                                                        32
Case: 21-40247          Document: 00516531890               Page: 33       Date Filed: 11/02/2022




                                            No. 21-40247


   majority’s surplusage argument is apparent only after a reader consults the
   definitions in the Sentencing Guidelines and pauses to conclude that
   defendants who trigger subsections (B) and (C) will also always trigger (A).
   Courts prefer obvious meanings to “ingen[ious]” or elaborate meanings that
   emerge only after careful reflection.31 That principle favors tolerating non-
   obvious surplusage rather than ignoring rudimentary grammar. So it’s not
   surprising that courts have repeatedly relied on the legislature’s choice of
   “and” or “or,” even when doing so created some statutory surplusage. 32

                                                  IV
           Because the majority accepts the Government’s plain language
   argument, it need not consider whether Palomares’s position leads to
   absurdities. For completeness, I will explain why the Government’s
   argument on this point is not a feasible fallback. Absurdity arguments face a
   steep climb. “In statutory interpretation, an absurdity is not mere oddity.
   The absurdity bar is high, as it should be. The result must be preposterous,
   one that ‘no reasonable person could intend.’” 33 The result must be so
   preposterous that it “shock[s] the general moral or common sense.” 34



           31
              See Lynch v. Alworth–Stephens Co., 267 U.S. 364, 370 (1925) (“[T]he plain,
   obvious and rational meaning of a statute is always to be preferred to any curious, narrow,
   hidden sense that nothing but the exigency of a hard case and the ingenuity and study of an
   acute and powerful intellect would discover.”); Hale v. Johnson, 845 F.3d 224, 229 (6th
   Cir. 2016) (same).
           32
                See Dealer’s Transp. Co. v. Reese, 138 F.2d 638, 640 (5th Cir. 1943) (adopting the
   disjunctive meaning of “or” even though it rendered some language surplusage); N.Y.
   Legal Assistance Grp. v. Bd. of Immigr. Appeals, 987 F.3d 207, 217 (2d Cir. 2021) (adopting
   the conjunctive meaning of “and” even though it rendered some language surplusage).
           33
             Texas Brine Co., L.L.C. v. Am. Arb. Ass’n, Inc., 955 F.3d 482, 486 (5th Cir. 2020)
   (quoting Scalia & Garner, supra note 4, at 237).
           34
                Crooks v. Harrelson, 282 U.S. 55, 60 (1930).




                                                  33
Case: 21-40247          Document: 00516531890             Page: 34   Date Filed: 11/02/2022




                                           No. 21-40247


          The Government’s absurdity argument relies on three hypothetical
   defendants. The first has a “lifetime of serious drug offenses” (but no 2-point
   violent offense). The second has multiple 3-point offenses (one of which was
   violent). The third has both a single 2-point violent offense and a 3-point
   offense. It is absurd, the Government says, that the first two should be eligible
   for safety valve relief while the third must face mandatory minimums.
          These hypotheticals do not present any absurdities or demonstrate
   that Congress could not have meant what it said. The first defendant shows
   only that drug offenses, standing alone, do not bar a defendant from safety
   valve relief. Congress’s evident conclusion—only violent drug offenders
   should receive mandatory minimum sentences—is perfectly rational.
          The second defendant’s situation is somewhat more troubling. This
   defendant can use the safety valve even though her offenses are more serious
   than those of the third defendant, who cannot. That hardly seems fair. But
   on the other hand, the rule of lenity prevents us from “giv[ing] the text a
   meaning that is different from its ordinary, accepted meaning, and that
   disfavors the defendant.”35 We cannot fix the unfairness that the
   Government posits by preventing the third defendant from using the safety
   valve. In other words, the absurdity canon must yield to the rule of lenity.
          The authoritative case is United States v. Wiltberger.36 There,
   Congress had passed a statute criminalizing murder committed “upon the
   high seas, or in any river, haven, basin or bay.”37 But the statute criminalized
   manslaughter only if it was committed on the “high seas.” 38 Chief Justice


          35
               Burrage v. United States, 571 U.S. 204, 216 (2014).
          36
               18 U.S. 76 (1820).
          37
               Id. at 98–99.
          38
               Id. at 93.




                                                 34
Case: 21-40247          Document: 00516531890            Page: 35   Date Filed: 11/02/2022




                                          No. 21-40247


   Marshall, for the Court, conceded that it was “extremely improbable” that
   Congress meant to ignore shallow-water manslaughter.39 Nevertheless, the
   Court was unanimous that it could not enlarge the statute to avoid this
   apparent absurdity.40 “To determine that a case is within the intention of a
   statute, its language must authorise us to say so. It would be dangerous,
   indeed . . . to punish a crime not enumerated in the statute, because it is of
   equal atrocity, or of kindred character, with those which are enumerated.”41
          The Government invites us to make that dangerous move here—
   enlarge the scope of criminal liability because, in some small class of cases,
   the statute’s plain meaning might generate comparative lenience. The rule of
   lenity prevents courts from using the absurdity doctrine to that end.
          And even if I agreed with the Government’s absurdity argument, that
   would not mean the Government should prevail. After all, the strange
   conundrum the Government points to comes from the fact that the
   Sentencing Guidelines define 2- and 3-point offenses to be mutually
   exclusive. I agree with the majority and the Government that, according to
   the plain meaning of the Sentencing Guidelines, a 3-point violent offense
   cannot satisfy both subsections (B) and (C)—even if the Lopez court’s
   argument to the contrary makes some intuitive sense. 42 But as long as we’re
   using the absurdity doctrine to rewrite the statute, why not overlook this
   textual wrinkle rather than Congress’s choice of the word “and”? Both




          39
               Id. at 105.
          40
               Id.
          41
               Id. at 96.
          42
               See Lopez, 998 F.3d at 440 & n.10.




                                                35
Case: 21-40247          Document: 00516531890                Page: 36   Date Filed: 11/02/2022




                                              No. 21-40247


   solutions solve the absurdity problem. When choosing between two equally
   plausible interpretations, “the tie must go to the defendant.”43
           The Government has one final absurdity argument, based on its
   concern that Palomares’s interpretation would “all but eliminate” the
   criminal history requirement. Again, I am not persuaded. The Government
   presents no evidence that it would be rare for defendants to run afoul of all
   three of conditions in § 3553(f)(1). To the contrary, I would not be surprised
   to learn that a significant number of career criminals have a 2-point violent
   offense on their records. And even if the Government’s assertion were true,
   the absurdity doctrine would still stand in the way. Section 3553(f)(1) is only
   one of five requirements that a defendant must satisfy to be eligible for safety
   valve relief. The other four turn on the defendant’s instant offense.44
   Congress could have concluded that access to the safety valve should usually
   hinge on the instant offense’s severity rather than the defendant’s criminal
   history. “This is, at minimum, a ‘rational’ policy result.”45

                                                   V
           We must take Congress at its word: “and.” I respectfully dissent.




           43
                United States v. Santos, 553 U.S. 507, 514 (2008).
           44
              See 18 U.S.C. § 3553(f )(2)–(5) (safety valve relief is not available where the
   instant offense involves acting with or threatening violence, possessing a deadly weapon,
   inflicting serious bodily injury, acting as a leader or organizer, or keeping certain
   information from the government).
           45
                See Lopez, 998 F.3d at 439.




                                                  36